April 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          FIRST TRANSIT, INC. AND HOLLIS SILMON, Appellants

NO. 14-14-00063-CV                          V.

  HECTOR ALFARO, DAN TOLTECATL, INDIVIDUALLY AND A/N/F OF
        D.I.T AND A/N/F D.T., AND DAVID CANTU, Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellees, Hector
Alfaro, Dan Toltecatl, Individually and a/n/f of D.I.T and a/n/f D.T., and David
Cantu, signed October 22, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, First Transit, Inc. and Hollis Silmon, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.